Citation Nr: 1341715	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-45 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for end-stage renal disease.  

2.  Entitlement to service connection for end-stage renal disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a Travel Board hearing in October 2012.  

The underlying issue of entitlement to service connection for end-stage renal disease being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for end-stage renal disease was last denied by a rating decision dated in March 2006.  The Veteran did not appeal the denial.

2.  The evidence received since the March 2006 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for end-stage renal disease.






CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for end-stage renal disease has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to service connection for end-stage renal disease in a September 2005.  The claim was denied by the RO in a rating decision dated in March 2006.  Notice of the denial and notice of appellate rights were provided in March 2006.  The Veteran did not appeal that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for end-stage renal disease may be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the evidence consisted of service treatment records (STRs) and VA outpatient treatment reports dated from March 2002 to October 2005.   

The STRs reflect that the Veteran's entrance examination included an elevated albumin level in February 1980.  On several occasions during service the Veteran was seen for reports of back pain, stomach pain, cramping, and burning and was variously assessed with lumbosacral sprain, rule/out colonic diverticulitis, rule/out gastroenteritis, and mild gastritis.  In March 1981, the Veteran was noted to have a one year history of recurrent microscopic hematuria and proteinuria.  He was referred for an intravenous pyelogram (IVP).  Later in March 1981, the IVP was noted to be normal and the Veteran was assessed with albuminuria, mild, idiopathic. The Veteran's December 1982 separation examination reflects a negative albumin laboratory reading.  

The VA outpatient treatment reports reflect a past medical history of renal failure as early as May 2002.  

The RO denied the claim in a March 2006 rating decision because end-stage kidney disease was neither incurred in nor caused by service.  The RO noted that abnormal urinary findings existed prior to entry into active duty and no kidney disease was diagnosed while on active duty.  

The Veteran submitted the current claim to reopen his claim for service connection for end-stage renal disease in November 2007.  Evidence associated with the claims file since the final prior denial consists of additional VA outpatient treatment reports dated as early as 1983 and since October 2005; a February 2008 statement from the Veteran's treating physician at VA; a December 2009 VA examination report; statements from the Veteran; and the Veteran's testimony from an October 2012 Travel Board hearing.  
 
Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior denial, the Veteran has testified that he had frequent urination, back pain, elevated blood pressure, and protein in his urine during service.  The Veteran testified that he was seen at VA three months after he left service and was told he had elevated protein in his urine at time.  He testified that his symptoms persisted and he was unable to seek treatment again until he got a job in 1985.  He reported that he has required dialysis for his kidney disability since 2000 and ultimately required a kidney transplant which failed in 2006.  Additionally, the Veteran submitted a statement form his private VA physician which indicates that the Veteran probably had some form of early kidney disease in 1980 during service.  Consequently, the evidence shows treatment for elevated albumin levels, a diagnosis of end-stage renal disease, and a nexus between the end-stage renal disease and service.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for end-stage renal disease is reopened.  The claim will be remanded for additional development.


ORDER

The claim of entitlement to service connection for end-stage renal disease is reopened.  To that extent only, the appeal is granted.






REMAND

A review of the claims file reveals that a remand is necessary before the underlying claim of entitlement to service connection for end-stage renal disease can be adjudicated.  

The Veteran testified that he was treated for his kidney disability by VA and by various private providers including Dr. Reyna, Methodist Transplant Hospital, Dr. Collins and Dr. Mugrew.  He reported that he attempted to obtain records from Dr. Reyna but was unsuccessful.  An unsuccessful request for records from University Health System was associated with the claims file.  However, no private medical records from any of the identified private providers are of record nor were any requests for said records associated with the claims file.  Consequently, a request for these records should be made.  

The Veteran further testified that he was in receipt of Social Security Administration (SSA) disability benefits for his end-stage renal disease since 2000.  No record of any decision granting SSA disability benefits or any records used by SSA to render the determination were associated with the claims file.  As VA's duty to assist extends to obtaining SSA records where they may be relevant to the issue under consideration, remand is required to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

In this case, the Veteran was afforded at VA examination in December 2009.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

At the December 2009 VA examination, the examiner diagnosed chronic kidney disease and opined that it was less likely than not that chronic kidney disease was permanently aggravated by active duty service.  The examiner noted that the Veteran had albuminuria at his entrance to service so it is reasonable to assume that he had this condition prior to entrance.  The examiner reported that during service the Veteran was diagnosed with mild idiopathic albuminuria which typically occurs in young adults and has an excellent prognosis.  The examiner concluded that none of the Veteran's activities, duties, or medical problems would have resulted in an aggravation of any underlying kidney disease.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

In this case, the Veteran had elevated albumin at his entrance to service in February 1980.  He was treated for albuminuria during service.  And he has had treatment for kidney disease since service.  As such, the December 2009 VA examination is inadequate.  This is so because the examiner did not use the correct standard in rendering the opinion.  The Wagner standard which held that "the correct standard for rebutting the presumption of soundness requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Board notes that, "[t]he clear-and-unmistakable-evidence standard is an 'onerous' one ... and requires that the no-aggravation result be 'undebatable.'"  Cotant v. Principi, 17 Vet. App. 116.  In order to properly adjudicate the claim, another examination and opinion should be obtained.  

VA outpatient treatment reports dated through March 2012 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should also be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after March 2012 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since March 2012. 

2.  Contact the Veteran and obtain the necessary releases to obtain any available records from Dr. Reyna, Methodist Transplant Hospital, Dr. Collins and Dr. Mugrew.  Any negative responses should be associated with the claims file and the Veteran should be notified of any unsuccessful attempts and provided the opportunity to submit the records. 

3.  Obtain any determinations rendered by the SSA and the medical records used to render those decisions. Make as many requests as are necessary to obtain the 
SSA records unless it is determined that the records sought do not exist or that further efforts to obtain the 
records would be futile.  If, after all procedurally appropriate actions to locate and secure the SSA records have been made and that further efforts to obtain the SSA records would be futile, make a formal finding to that effect.

4.  Thereafter, schedule the Veteran for a VA examination with a nephrologist to determine the nature and etiology of end-stage renal disease.  The examiner must review the claims file and should note that review in the report.  The examiner should reconcile the opinion with the February 2008 opinion from the Veteran's VA treating physician and the December 2009 VA medical opinion.  All opinions should be supported by a clear rationale, and include a discussion of the facts and medical principles involved.

(a) The examiner should state whether renal disease clearly and unmistakably pre-existed service.  The examiner should cite to any evidence of record that demonstrates that the disability clearly and unmistakably existed prior to service.

(b) If renal disease pre-existed service, the examiner should provide an opinion as to whether renal disease was aggravated by the Veteran's period of active service.  Aggravation means a permanent worsening of the underlying condition beyond the natural progress of the disorder. 

(c) The examiner should provide an opinion as to whether there is clear and unmistakable evidence that renal disease was not aggravated beyond the natural progression of the disorder by the Veteran's active service. 

(d) If the examiner determines that the Veteran's renal disease did not clearly and unmistakably pre-exist service and/or was not aggravated thereby, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's end-stage renal disease is related to service.  In providing this opinion, the examiner should consider the Veteran's statements regarding his symptoms of back pain, stomach pain, cramping, and burning on urination, in service and his statements regarding a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

5.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and the return the case to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


